Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on February 7th, 2020.
Claims 1-9 have been canceled and claims 10-18 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cable harness (36).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a server” in the 5th-6th lines of the claim, and has “a server” already disclosed in Claim 10.  It is unclear if “a server” is a new server or the same server.  A suggestion to overcome this rejection is to amend the claim to “the server”.  For the purposes of examination the examiner is interpreting the claim limitation to be the server.
With regard to claims 11-18, the claims depend from claim 10 and inherit the deficiencies of claim 10 discussed above.  Therefore, the claims are rejected under the same logic as claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sebastian (US Pub. No. 20170024500).
Regarding Claim 10:
Sebastian teaches:
A computer-based system for testing a server-based vehicle function, which, running on a server situated at a distance from the vehicle ([0019], discloses a computer emulator for testing vehicle-to-everything applications by simulating the signals received and/or transmitted by external or internal entities; [0052], discloses that in a test scenario other vehicles on a road correspond to the ITS, or second simulator), ascertains a return value, which is transmitted to the vehicle ([0042], discloses values as a result of the test; [0051], discloses a message sent from one system to another), the vehicle then being controlled as a function of this return value  ([0043], discloses test results containing instructions to be executed), the computer- based system being configured to implement a method comprising the following steps: 
simulating a function model of the vehicle function by a first simulator on a server; ([0031], discloses generating mobility parameters based on an emulated intelligent transport system and the parameters being simulated)
simulating an at least partial vehicle model by a second simulator; and ([0023], discloses a simulator for simulating desired testing scenarios)
testing the vehicle function, while a data connection between the first simulator and the second simulator is systematically influenced. ([0048], discloses modifying the channel model parameters to depict real world conditions)

Regarding Claim 11:
Sebastian teaches the limitations of claim 10.  Sebastian further teaches:
wherein the first simulator and the second simulator are integrated in a common simulation environment ([0023], discloses both simulators are embedded in a test bed), and the simulation environment includes portions of a control unit model that are relevant for controlling the vehicle function. ([0023], discloses an electronic control unit included as part of the second simulator)

Regarding Claim 12:
Sebastian teaches the limitations of claim 11.  Sebastian further teaches:
wherein the simulation environment is an individual computer and the data connection is a simulation model within the computer. ([0066], discloses simulators implemented and executed on a computer; [0022], discloses a channel emulator for emulating the communication channels)

Regarding Claim 13:
Sebastian teaches the limitations of claim 10.  Sebastian further teaches:
wherein the second simulator is an HiL simulator of the vehicle model. ([0017], discloses emulating the physical effects that the device under test would experience due to operation parameters; Claim 15 discloses a hardware in the loop system for testing the device under test)

Regarding Claim 14:
Sebastian teaches the limitations of claim 13.  Sebastian further teaches:
wherein the data connection comprises a real mobile telephony connection and the mobile telephony connection is controlled by a connectivity control unit. ([0065], discloses the emulator being used to test cellular-based vehicle-to-everything systems; [0048], discloses an emulation manager for modifying the channel parameters)

Regarding Claim 15:
Sebastian teaches the limitations of claim 14.  Sebastian further teaches:
wherein the connectivity control unit is situated in the vehicle. ([0030], discloses the emulation manager for modifying the channel parameters is part of the processor; [0023], discloses the DUT having an electronic control unit deployed within a vehicle including the processor)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (US Pub. No. 20170024500) in view of Lu (CN 105700512).
Regarding Claim 16:
Sebastian teaches the limitations of claim 15.  Sebastian does teach a HiL simulator.  Sebastian does not teach a way of connecting to the HiL simulator to the control unit, however Lu does teach:
wherein the HiL simulator is connected via a cable harness to a control unit relevant for controlling the vehicle function, and (Page 4 paragraph 21, discloses a hardware-in-the-loop simulator that is connected to a vehicle control unit by a wire harness)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the HiL simulator in Sebastian to have incorporated the wire harness of Lu because the cable connection allows the tests to be done more efficiently (Page 5 paragraph 1).
Sebastian further teaches:
vehicle functions on the server and/or the control unit control the vehicle function together via the real mobile telephony connection. ([0043], discloses test results containing instructions to be executed; [0065], discloses the emulator being used to test cellular-based vehicle-to-everything systems; [0048], discloses an emulation manager for modifying the channel parameters))

Regarding Claim 17:
The combination of Sebastian and Lu teach the limitations of claim 16.  Sebastian further teaches:
wherein the server is situated outside of the vehicle and ([0019], discloses a computer emulator for testing vehicle-to-everything applications by simulating the signals received and/or transmitted by external or internal entities; [0052], discloses that in a test scenario, other vehicles on a road correspond to the ITS, or second simulator, and the first car corresponds to the device under test)
the control unit and the HiL simulator are situated in the vehicle. ([0023], discloses an electronic control unit deployed within a vehicle; [0063], discloses integrating features to simulate real world conditions of a device under test into a single test bed)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (US Pub. No. 20170024500) in view of Lu (CN 105700512) further in view of Dan (US Pub. No. 20180308296).
Regarding Claim 18:
The combination of Sebastian and Lu teach the limitations of claim 17.  Sebastian further teaches:  
wherein the control unit is an engine control unit, and ([0023], discloses an electronic control unit deployed within a vehicle; [0031], disclose a Mobility engine that generates mobility parameters corresponding to the device under test)
Sebastian does not teach the vehicle function as a torque coordination or control, however, Dan does teach:
the vehicle function is a torque coordination. ([0025], discloses that outputs of the simulation are torque and position commands)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the control provided by the electronic control unit during testing of connection in Sebastian to incorporate the torque control of Dan as the function because this would allow for safer operation during inclement weather or conditions ([0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Cheng (US Patent No. 11216604) discloses a method for testing a device or system by using two simulation components in connection with each other and this connection being varied. Chen (US Pub. No. 20170169623) discloses a test vehicle providing information to a hardware-in-the-loop simulator via cellular connection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664